COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Hugo Aguilar v. The State of Texas

Appellate case number:      01-21-00680-CR

Trial court case number:    17-DCR-080285A

Trial court:                434th District Court of Fort Bend County

       The complete record has been filed in the above-referenced appeal. Appellant’s
appointed counsel, James Rivera, has not filed a brief on appellant’s behalf. On August
30, 2022, we notified appellant that a brief had not yet been filed and required that
appellant’s brief be filed by September 22, 2022 or that we would abate for a hearing to
determine why a brief had not been filed. See TEX. R. APP. P. 38.8(b)(2). Appellant did
not respond, and no brief has been filed.

       We therefore abate the appeal and remand for the trial court to immediately conduct
a hearing at which a representative of the Fort Bend District Attorney’s Office and
appellant’s counsel, James Rivera, shall be present. TEX. R. APP. 38.8(b)(2). Appellant
shall also be present for the hearing in person or, if appellant is incarcerated, at the trial
court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1




1      Any such teleconference must use a closed-circuit video teleconferencing system
       that provides for a simultaneous compressed full motion video and interactive
       communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and
       his counsel shall be able to communicate privately without being recorded or heard
       by the trial court or the attorney representing the State.
                                              1
       The trial court is directed to:

       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether good cause
           exists to relieve James Rivera of his duties as appellant’s counsel;
       (3) if good cause exists, enter a written order relieving James Rivera of his duties
           as appellant’s counsel, including in the order the basis for and finding of good
           cause, and appoint substitute appellate counsel at no expense to appellant;
       (4) if good cause does not exist, set a date certain when appellant’s brief is due,
           regardless of whether this Court has yet reinstated the appeal and no later than
           30 days from the date of the hearing;
       (5) make any other findings and recommendations the trial court deems
           appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P. 38.8(b).

        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 40 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 40 days of the date of this order. If the hearing
is conducted by video teleconference, a certified video recording of the hearing shall also
be filed in this Court within 40 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       It is so ORDERED.


Judge’s signature: _____/s/ Julie Countiss______
                    Acting individually  Acting for the Court

Date: ___October 25, 2022____




                                              2